DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the appeal brief filed on 24 May 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Karlheinz R. Skowronek/           Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                             

The instant Office Action includes a newly added rejection under 35 USC 103 and a modification of the 35 USC 101 rejection adding citations under step 2B.

Claims 1-14 and 18-25 are cancelled. Claims 38-39 are new.
Claims 15-17 and 26-37 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 February 2020 have been considered in full by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/127232 filed 03/02/2015 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group II (claims 15-17) in the reply filed on 9/18/2018 is acknowledged.
Claims 1, 2, 4, 5, 9-12, 14 and 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/18/2018

Claim Rejections - 35 USC § 101

The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-17 and 26-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claims 15 and 30 are drawn to a system comprising:
1. One or more memories for storing sequence data.
2 .One or more second memories for storing instructions.
The one or more memories and one or more second memories are interpreted as generic computer memories capable to storing the recited instructions, wherein the recited instructions are stored as recited and not executed by the integrated circuit.
3. An integrated circuit which is an FPGA, ASIC or sASIC (claims 16 and 32). The integrated circuit comprising:
hardware digital logic circuits interconnected by physical electrical interconnects which include an interface for the integrated circuit (FPGA, ASIC or sASIC) to access memory and a data distribution unit;
Wherein a set of the hardware digital logic circuits is programmed to implement processing engines that obtain data from the data distribution unit and perform an HMM analysis.

Step 2A Prong One: Identifying the Judicial Exception
Claims 15-17 and 26-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 15-17 recite the abstract idea of performing an HMM analysis on data describing a plurality of nucleotides of sample sequence data in the active region of a pileup at sequence nucleotides in a reference sequence data to produce HMM result data.

Step 2A: Prong Two Consideration of a Practical Application: 
The claims do not recite additional elements that practically apply the judicial exception. The claimed HMM analysis on data describing a plurality of nucleotides of a sample sequence and sequence of nucleotides in the reference sequence is performed using an integrated circuit comprising hardware logic such as an FPGA, ASIC or sASIC. The integrated circuit comprised of hardware logic (FPGA, ASIC or sASIC ) is relied upon for processing efficiency of the HMM analysis on sequences. The HMM analysis is not practically applied to the function of a particular machine as in the case of Diamond v. Diehr. The hardware logic is tangential to the HMM analysis of a sequence pileup. See MPEP 2106.05(f) discussing mere instruction to apply an exception and MPEP 2106.04(d) discussing merely using a computer as a tool to perform an abstract idea.
The judicial exception drawn to performing HMM analysis on data describing nucleotides to produce HMM result data is not practically applied. Configuring hardware logic to perform such calculations is not a practical application of the judicial exception. Hardware logic is configured using hardware descriptor language (HDL). 
Though the claims recite an output from the integrated circuit for communicating the HMM result data produced by the set of processing engines, merely outputting data is considered an extra solution activity as described in MPEP 2106.05(g).
The recited judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite additional elements:

2 .One or more second memories for storing instructions;
3. provide to a data distributor data describing nucleotides wherein the data distributor is configured to allocate the provided data to the processing engines;
4. An integrated circuit which is an FPGA, ASIC or sASIC (claims 16 and 32). The integrated circuit comprising:
hardware digital logic circuits interconnected by physical electrical interconnects which include an interface for the integrated circuit (FPGA, ASIC or sASIC) to access memory and a data distribution unit;
Wherein a set of the hardware digital logic circuits are programmed to implement processing engines (i.e. modules as in par. 0026 of the specification) that obtain data from a data distribution unit and perform an HMM analysis.
Wherein the integrated circuit is a FPGA, ASIC or sASIC, as in claim 16;
Wherein the integrated circuit is housed in an expansion card which is physically integrated with a next generation sequencer, as in claim 17.
However, implementation of generically configured FPGA to process bioinformatics data and HMM based models are routine, conventional and well understood as of the instant filing data. The specification (par. 0243) discloses that the integrated circuit may be a “microprocessor chip, such as an FPGA, ASIC, or structured ASIC.”
Mishra et al. teach TotalRecaller, a base-calling platform implemented on a FPGA (section 1.2, page 2; page 3; and page 8, section “Conclusion”)(i.e. an integrated circuit of hardware logic circuits). Mishra et al. teach HMM analysis (page 4, section 2.2) 
Chrysos et al. teach a review of FPGA based bioinformatics acceleration platforms which include BLAST sequence comparisons (page 64, col. 2), multiple sequence alignments (page 65, col. 1-2) and gene prediction using Glimmer HMM (page 66, col. 2 and Table 1). Chrysos et al. teach that reconfigurable computing allows algorithms to be mapped to configurable hardware logic and the ability to reconfigure the hardware logic according to the algorithm’s needs (page 62-63, connecting par.).
Hall (Thesis, 2007) teaches short-read DNA sequence alignment with custom designed FPGA-based hardware and that FPGAs are programmed using hardware description languages (page 7, section “1.2.4 Programming FPGA’s).
Selifonov et al. (US 2008/0050782) teach lining-up or a pile up of genes (par. 0161), performing HMM analysis (par. 0246) and that their method can be employed on an integrated circuit (ASIC) or programmable logic device (PLD)(i.e. hardware logic); Selifonov et al. teach that the invention can be embodied in descriptor language to configure an ASIC or PLD (i.e. hardware logic).
Rimmer et al. teach variant calling by implementing GATK on hardware (i.e. hardware logic)(Abstract; page 912, col. 2, par. 1; page 913, col. 1, par. 3 and par. 5). The instant specification teaches that a GATK haplotype caller is typically employed with an HMM tool and can be employed in hardware (see instant specification par. 0165). 

The claims further recite the use of FPGA with a high level of generality and do not recite specifics of how the FPGA is programmed and implemented to process the HMM analysis. Because the implementation of FPGA for acceleration of HMM algorithms is routine, only requiring hardware description language (HDL) to configure the structure and behavior of hardware circuitry, the recited “additional elements,” drawn to the hardware logic circuit, FPGA, and ASIC do not add “significantly more,” to the recited abstract idea.
Additionally, providing data or obtaining data from a “data distributor,” is interpreted as a memory storage connected to a network. Transmission of data is routine, conventional and well understood and extra solution activity as described in MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is routine and conventional to 
Response to Arguments filed 7/06/2020
Applicant's arguments filed 7/06/2020 have been fully considered but they are not persuasive.
Applicants argue that the instants claims are drawn to an HMM accelerator circuit wherein the circuit is formed of one or more hardware logic circuits that include a first subset of digital logic circuits programmed to implement a first set of processing engines and that are further configured to obtain data and perform HMM analysis on the data. Applicants argue that claims 15 and 30 relate to a physical device configured in a particular way as recited by the claims, i.e. the physical device is a physical product.
In response, logic components were well known elements of generic computers at the time the application was filed. See specification, par. 0027 disclosing that “in various embodiments integrated circuits may be configured as a field programmable gate array (‘FPGA’) having hardwired digital logic circuits,” or that the “integrated circuit ). At least the references cited in the rejection above also evidence that it FGPA’s for processing bioinformatics data and HMM based models are well known. 
The hardware logic circuits that include a first subset of digital logic circuits programmed to implement a first set of processing engines are part of a system comprising an “HMM accelerator circuit,” however the system itself is generic, as described in par. 0038 of the specification. The claim provides no structural details that would distinguish the individual “integrated circuit formed of one or more hardware digital logic circuits,” that are “programmed to implement a first set of processing engines” from those that were well known at the time the application was filed, e.g. FPGA as evidenced in the references cited above. Particularly Chang et al. teach that the “HMM algorithm is complicated; however the implementation on FPGA is not too sophisticated (Chang et al., page 335, par. 2).” The integrated circuit is a microchip such as a FPGA or ASIC (specification 0243) and the processing engines are described as modules (in par. 0026 of the specification).
The claims are directed to obtaining data and performing HMM analysis on that data to produce HMM result data.
The claims do no more than require computer elements (i.e., one or more hardware logic circuits that include a first subset of digital logic circuits programmed to to be used as a tool to perform the abstract idea.
The claims also require obtaining from the data distributor (which is interpreted as a network and interface) data describing the plurality of nucleotides of a sample sequence, wherein the data describes sequence data in the active region of a pileup and also data that is a sequence of nucleotides in the reference sequence data in one or more memories. However, receiving (via a network or from memory) a certain type of information is not patentably consequential. This is because “[c]laim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter under 35 U.S.C. § 101.” Praxair Distrib., Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1032 (Fed. Cir. 2018).
Furthermore, reviewing relevant portions of the specification (par. 0008, 0011, 0012, 0013, 0018, 0027) embodied by the claims, there is insufficient evidence that the claimed subject matter reflects any specific asserted improvement in computer capabilities (i.e. a practical application). Rather than being directed to any specific improvement in computer capabilities, the specification supports that the claimed subject matter is directed to transmitting (via the distributor which is interpreted as a network) nucleotide data to well known, routine and conventional hardware circuits such as FPGA’s and performing HMM analysis on the nucleotide data.
In summary, Applicant’s arguments that the claimed integrated circuit formed of hardware logic circuits is a physical device is not persuasive. The device as claimed .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 15-17 and 26-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over McKenna et al. in view of Fromer et al. and further in view of Chrysos et al.  
McKenna et al. teaches the Genome Analysis Toolkit (GATK)) (which is described in the instant specification in par. 0165 as an embodiment of the claimed invention). 

McKenna et al. teach variant reference data (page1298, col. 1, par. 1; col. 2, par. 3) and variant calling (page 1301, col. 1, par. 1) which makes obvious identifying regions where nucleotides of reads on a sample differ from reference sequence data, as in claim 31. 
McKenna et al. teach using Bayesian formulation for determining the probability that each base belongs to a given genotype, over a target locus (i.e. determine one or more transition probabilities or more or more reads), as in claims 28 and 36. 
McKenna et al. teach enabling distributed and shared memory parallelization (Abstract).
McKenna et al. do not teach HMM analysis of the sample sequence data.
Fromer et al. teach employing an HMM to identify copy number variations (Abstract). Fromer et al. teach reads aligned to a reference genome and using GATK (as disclosed in the instant specification, par. 0165) and making copy number calls using HMM (page 600, col. 1, par. 3). 
Fromer et al. teach identifying copy number variations which also makes obvious identifying regions where nucleotides of reads on a sample differ from reference sequence data, as in claim 31. 

Neither McKenna et al. or Fromer et al. specifically teach that the reference sequence data includes haplotype data however, it is inherent that data from Next Generation Sequencing platforms such as those taught by McKenna et al. and Fromer et al. will include haplotype data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have analyzed the nucleotides in the sample sequence data of the active region of the pileup taught by McKenna et al. with the HMM algorithm taught by Fromer et al.  Fromer et al. provide motivation by teaching that their HMM analysis tools discern patterns of read depth biases and that HMM detects variants in target sequences (page 598, col. 2).  One of skill in the art would have had a reasonable expectation of success at combining the teachings of McKenna et al. and Fromer et al. because both are concerned with Next Generation Sequencing data analysis and implementation of Genome Analysis Toolkit (GATK).
McKenna et al. and Fromer et al. do not teach performing HMM analysis of sequence with hardware digital logic circuits.
Chrysos et al. teach implementing FPGA to accelerate bioinformatics algorithms through reconfigurable computing which allows algorithms to be mapped directly to configurable hardware by reconfiguring the hardware to tune it to each algorithms’ specific computational needs (page 62-63, connecting par.). Chrysos et al. teach multiple sequence alignment (page 65, col. 1-2) and gene prediction with HMM algorithms on FPGAs (page 66, col. 2, par. 2-3), as in claims 15, 16, 30 and 32.

Chrysos et al. teach a memory for storing sequence weights (page 65, col. 2, par. 1) and furthermore, a memory for storing sequence data are well known to artisans who implement processing technology in hardware and/or software, as in claims 15 and 30.
Chrysos et al. teach a memory in communication with a FPGA (page 63, col. 1, par. 2) and a FPGA internal memory (page 56, col. 2, par. 1-2)(i.e. one or more second memories for storing computer instructions), as in claims 15 and 30.
Chrysos et al. inherently make obvious a data distributor describing a plurality of nucleotides of a sample sequence (Figure 1, item “Subject sequence”), as in claims 15 and 30.
Chrysos et al. teach BeeCube (page 70, Figure 3) and custom built chips (page 71, Figure 4)(i.e. digital logic) which includes housing for the digital logic; furthermore, expansion cards are well known components for digital logic and it would be obvious to artisans implementing digital logic to integrate an expansion card with digital logic into a sequencing platform such as that taught by Chrysos et al. (page 64, col. 1, par. 2), as in claims 17 and 33.
Furthermore, “data distributors” which also read on demultiplexers (DEMUX) are well known in the prior art such that an artisan implementing hardware computer login would know to implement a “data distributor”, as in claims 38-39.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Anna Skibinsky/
Primary Examiner, AU 1631